83 So. 3d 955 (2012)
Benjamin JACKSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-2578.
District Court of Appeal of Florida, Third District.
March 14, 2012.
Benjamin Jackson, in proper person.
Pamela Jo Bondi, Attorney General, and Joseph J. Mansfield, Assistant Attorney General, for appellee.
Before CORTIÑAS, EMAS, and FERNANDEZ, JJ.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.800(a). Because the record does not conclusively show that appellant Benjamin Jackson is entitled to no relief,[1] we reverse the order and remand the cause for an evidentiary hearing to determine the amount of time to which Jackson is entitled for time served or, in the alternative, for the court to attach the specific portions of the record, or transcript, that support the court's conclusion that Jackson is only entitled to credit for a total of sixty-five days of time served. See Fla. R.App. P. 9.141(b)(2)(D).
NOTES
[1]  Although the State's response and the court order denying Jackson's motion for post conviction relief state that Jackson signed an acknowledgement of the amount of credit he was receiving for time served, no such document is attached to the order.